PER CURIAM.
The Marion County Circuit Court order of November 14, 1979, granting a temporary injunction, is due to be, and hereby is, reversed, and this cause is remanded for further proceedings on the merits, on the authority of ARCP 65(d)(2); International Brotherhood of Electrical Workers, etc. v. Morton, 365 So.2d 662 (Ala. 1978); and First National City Bank of Oxford v. Whitmore, 339 So.2d 1010 (Ala. 1976).
REVERSED AND REMANDED.
TORBERT, C. J., and FAULKNER, JONES, ALMON, SHORES, EMBRY and BEATTY, JJ., concur.
*44MADDOX, J., dissents.
BLOOD WORTH, J., not sitting.